Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of October 27, 2008 among FLIR SYSTEMS, INC., an Oregon corporation (the
“Company”), certain Subsidiaries of the Company as Designated Borrowers
(together with the Company, the “Borrowers” and, each a “Borrower”), the
Subsidiary Guarantors, the Lenders party hereto and BANK OF AMERICA, N.A., as
Administrative Agent. Capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement (as defined below).

RECITALS

WHEREAS, the Borrowers, the Subsidiary Guarantors, the Lenders and the
Administrative Agent are parties to that certain Credit Agreement dated as of
October 6, 2006 (as amended, the “Credit Agreement”);

WHEREAS, the Company is requesting that the Lenders modify certain provisions of
the Credit Agreement; and

WHEREAS, the Administrative Agent and the Lenders have agreed to amend certain
terms of the Credit Agreement on the terms, and subject to the conditions, set
forth below.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

AGREEMENT

1. Amendments to Credit Agreement.

(a) Section 1.01. The definition of “Letter of Credit Sublimit” in Section 1.01
of the Credit Agreement is hereby amended to read as follows:

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) $50,000,000. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

2. Effectiveness; Conditions Precedent. This Amendment shall become effective
upon receipt by the Administrative Agent of copies of this Amendment duly
executed by the Loan Parties and the Required Lenders.

3. Ratification of Credit Agreement. The term “Credit Agreement” as used in each
of the Loan Documents shall hereafter mean the Credit Agreement as amended and
modified by this Amendment. Except as herein specifically agreed, the Credit
Agreement, as amended by this Amendment, is hereby ratified and confirmed and
shall remain in full force and effect according to its terms. The Loan Parties
acknowledge and consent to the modifications set forth herein and agree that
this Amendment does not impair, reduce or limit any of their obligations under
the Loan Documents (including, without limitation, the indemnity obligations set
forth therein) and that, after the date hereof, this Amendment shall constitute
a Loan Document. Notwithstanding anything herein to the contrary and without
limiting the foregoing, the Subsidiary Guarantor reaffirms its guaranty
obligations set forth in the Credit Agreement.



--------------------------------------------------------------------------------

4. Authority/Enforceability. Each of the Loan Parties represents and warrants as
follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) Debtor Relief Laws and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity).

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.

(d) The execution and delivery of this Amendment does not (i) violate,
contravene or conflict with any provision of its Organization Documents or
(ii) materially violate, contravene or conflict with any Laws applicable to it.

5. Representations. The Loan Parties represent and warrant to the Lenders that
the representations and warranties of the Loan Parties set forth in Article VI
of the Credit Agreement are true and correct in all material respects as of the
date hereof.

6. Release. In consideration of the Lenders entering into this Amendment, the
Loan Parties hereby release the Administrative Agent, the Lenders, and the
Administrative Agent’s and the Lenders’ respective officers, employees,
representatives, agents, counsel and directors from any and all actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, now known or unknown, suspected or unsuspected to the
extent that any of the foregoing arises from any action or failure to act on or
prior to the date hereof.

7. Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by telecopy shall be effective as an
original.

8. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered and this Amendment shall be
effective as of the date first above written.

 

BORROWERS: FLIR SYSTEMS, INC.

an Oregon corporation

By:   /s/ Stephen M. Bailey Name:   Stephen M. Bailey Title:   Sr. V.P. Finance,
CFO

 

FLIR SYSTEMS, B.V.

a Netherlands corporation

By:   /s/ Arne Almerfors Name:   Arne Almerfors Title:   Director

 

FLIR SYSTEMS HOLDINGS A.B.

a Swedish corporation

    By:   /s/ Arne Almerfors     By:   /s/ Stephen M. Bailey Name:   Arne
Almerfors     Name:   Stephen M. Bailey Title:   Managing Director     Title:  
Member

 

FLIR SYSTEMS A.B.

a Swedish corporation

    By:   /s/ Arne Almerfors     By:   /s/ Stephen M. Bailey Name:   Arne
Almerfors     Name:   Stephen M. Bailey Title:   Managing Director     Title:  
Director

 

FLIR SYSTEMS LTD.

a company incorporated in England and Wales

    By:   /s/ Arne Almerfors       Name:   Arne Almerfors       Title:  
Managing Director      

 



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTOR: INDIGO SYSTEMS CORPORATION a California corporation By:  
/s/ Stephen M. Bailey Name:   Stephen M. Bailey Title:   Chief Financial Officer

 

ADMINISTRATIVE

AGENT: BANK OF AMERICA, N.A.,

as Administrative Agent

By:   /s/ Dora A. Brown Name:   Dora A. Brown Title:   Vice President

 

LENDERS: BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender
By:   /s/ Daryl K. Hogge Name:   Daryl K. Hogge Title:   Senior Vice President

 

UNION BANK OF CALIFORNIA, N.A., as a Lender By:   /s/ David S. Dransfield Name:
  David S. Dransfield Title:   Vice President

 

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By:   /s/ Richard J. Ameny, Jr. Name:   Richard J. Ameny, Jr. Title:   Vice
President



--------------------------------------------------------------------------------

HSBC BANK USA, N.A.,

as a Lender

By:   /s/ Paul Ip Name:   Paul Ip Title:   Vice President

 

FORTIS CAPITAL CORP.,

as a Lender

By:   /s/ Douglas Riahi Name:   Douglas Riahi Title:   Managing Director By:  
/s/ John W. Deegan Name:   John W. Deegan Title:   Director

 

COMERICA BANK,

as a Lender

By:   /s/ Poonam Patel Name:   Poonam Patel Title:   Corporate Banking Officer

 

JPMORGAN CHASE BANK, N.A., as a Lender By:     Name:   Title:  

 

THE NORTHERN TRUST COMPANY,

as a Lender

By:   /s/ Brandon Rolek Name:   Brandon Rolek Title:   Vice President



--------------------------------------------------------------------------------

SVENSKA HANDELSBANKEN AB (publ), as a Lender By:     Name:   Title:  

 

By:     Name:   Title:  